PER CURIAM:
The appellants Specmade Products, Inc., and Richard G. Butler, brought an action against the appellees for infringement of a patent relating to a method of repairing punctures in tubeless •automobile tires without requiring the removal of the tire from the rim, and of patents on the equipment used for inserting a plug in the puncture in accordance with the method. Our examination of the record and briefs and our inspection of the exhibits have persuaded us of the correctness of the opinion of the district court, in which are incorporated its findings and conclusions, and which gives a full recital of the factual situation and a statement of the applicable law. It found that none of the patents were valid and that the issue of infringement was moot. Specmade Products, Inc., v. Barnett et al., D.C.N.D.Ga., 247 F. Supp. 75. We are in agreement with the determination made by the district court.
 The appellees, by counterclaim, sought to recover attorneys' fees under the statute1 providing for such an award in exceptional cases. The district court refused to make any award of attorney fees. The award of attorney fees under the statute is a matter within the discretion of the district court and its determination will be reversed on appeal only where an abuse of discretion is shown. Henry Hanger & Display Fixture Corporation v. Sel-O-Rak Corporation, 5th Cir. 1959, 270 F.2d 635. No such showing is made in this appeal.
The district court reached correct results in deciding the issues presented to it. Its judgment is
Affirmed.

. The court in exceptional cases may award reasonable attorneys’ fees to the prevailing party. 35 U.S.C.A. § 285.